                                                                          Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

JAMMIE FEATHERSTONE,

      Plaintiff,

v.                                             CASE NO. 3:17cv837-MCR-HTC

AT&T, et al.,

     Defendants.
________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 24, 2019. ECF No. 28. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2


      2.    Defendants AT&T, DirectTV, iQor, Kayleigh White, Stephanie Miller,

and Missy Dalrymple’s Motion to Dismiss, ECF No. 25, is GRANTED in part and

DENIED in part.

      3.    Counts 1 and 2 set forth in Plaintiff’s second amended complaint, ECF

No. 10, are DISMISSED as to all Defendants.

      4.    Count 3 is DISMISSED as to all Defendants except Defendant AT&T.

      5.    Defendant AT&T shall, within fourteen (14) days, answer the second

amended complaint.

      6.    The clerk shall terminate all Defendants except for Defendant AT&T.

      DONE AND ORDERED this 24th day of October 2019.




                                      s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:17cv837-MCR-HTC
